Citation Nr: 1708823	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for neurodermatitis, prior to May 12, 2016.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963, to include service in Vietnam from September 1962 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO granted service connection for neurodermatitis and assigned an initial 10 percent rating, effective February 10, 2012 (the date of the filing of the claim for service connection).  In this rating decision, the RO also denied claims for service connection for carpal tunnel syndrome, tinnitus, hearing loss, a gastrointestinal condition, and hepatitis B, as well as the claim for TDIU.  In September 2013, the Veteran filed a notice of disagreement (NOD) with these denials and the assigned initial rating for neurodermatitis.  A statement of the case (SOC) was issued in February 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.

As the Veteran disagreed with the initial rating assigned following the award of service connection for neurodermatitis, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  During the pendency of the appeal, in a July 2016 rating decision, the AOJ granted the Veteran's claims for service connection for right carpal tunnel syndrome, left carpal tunnel syndrome, and tinnitus, and assigned initial ratings and effective dates for each such disability.  Those awards represent a full grant of the benefits sought with respect to the issues of service connection for carpal tunnel syndrome and tinnitus.  As such, and since the Veteran has not expressed any disagreement with such actions, these issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In the July 2016 rating decision, the AOJ also awarded the maximum schedular rating of 60 percent for neurodermatitis, effective May 12, 2016 (the date of a VA examination).  Inasmuch as a higher rating is available for neurodermatitis prior to May 12, 2016, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a rating in excess of 10 percent for neurodermatitis, prior to May 12, 2016, remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in July 2016, the AOJ continued to deny the claims for service connection for bilateral hearing loss, a gastrointestinal disorder, and hepatitis B, as well as the claim for TDIU (as reflected in the July 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket (AOD), pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board notes that although the AOJ issued a SSOC in July 2016, that SSOC did not address whether an initial rating in excess of 10 percent for neurodermatitis, prior to May 12, 2016, was warranted.  However, given the Board's fully favorable disposition of the higher initial rating claim for neurodermatitis prior to May 12, 2016, the Veteran is not prejudiced by the Board's actions in proceeding with the matter in this regard.

The Board further notes that translated documents were added to the claims file after the issuance of the July 2016 SSOC.  However, these documents were either duplicative of documents already translated and associated with the claims file or were not relevant to the issues on appeal.  For instance, the translated documents that were not duplicative of documents already translated and associated with the claims file (i.e., portions of the Veteran's Social Security Administration (SSA) disability records) concerned the Veteran's reports of joint, neck, and back pain, as well as his psychiatric condition.  Thus, a remand of the claims on appeal for an initial review of the translated documents by the AOJ is unnecessary.

As a final preliminary matter, the Board acknowledges that the issues of entitlement to service connection for chronic depression, chronic residuals of right hand laceration, osteoarthritis of the cervical spine, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and posttraumatic stress disorder have been perfected, via the Veteran's filing of a VA Form 9 (Appeal to the Board of Veterans' Appeals) in October 2016, but have not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a future Board decision, if necessary.  

The Board's decision addressing the claims for a higher initial rating for neurodermatitis and for service connection for gastrointestinal disability is set forth below.  The remaining claims for service connection for bilateral hearing loss and for hepatitis B, as well as the claim for TDIU, are addressed in the remand following the order; these matters are being remanded to the AOJ,.  , VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The collective evidence since the February 10, 2012 effective date of the award of service connection, the Veteran's neurodermatitis has required the use of constant or near-constant systemic therapy such as corticosteroids.

3.  Although the Veteran asserts that he has current gastrointestinal disability  related to his service, to include a February 1962 hospitalization for abdominal pain therein, no gastrointestinal disability was shown in service or for many years thereafter, and the weight of the competent, probative evidence of record is against a finding that there exists a medical relationship, or nexus, between any current gastrointestinal disability and service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in The criteria for an initial 60 percent rating for neurodermatitis, from February 10, 2012 to May 12, 2016, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for service connection for a gastrointestinal disability are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

With respect to the claim for a higher initial rating for neurodermatitis, given the favorable disposition of that matter, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As regards the claim for service connection for a gastrointestinal disability, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2012, June 2013, and August 2013 pre-rating letters, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a gastrointestinal disability.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2013 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the June 2012, June 2013, and August 2013 letters.  Hence, these letters meet the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the service connection claim herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records, private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are the Veteran's service personnel records and various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim for service connection for a gastrointestinal disability in its February 2016 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016, in relevant part, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and translate from Spanish to English documents in the claims file.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination to obtain an opinion addressing the etiology of the Veteran's gastrointestinal disorder, and to readjudicate the claim.

The AOJ sent a letter to the Veteran in March 2016 requesting information concerning outstanding private (non-VA) records, and specific to the claim of service connection for a gastrointestinal disability, the Veteran did not provide any additional information.  Also, updated VA treatment records were obtained.  The Board notes that the AOJ failed to translate the documents that were in Spanish in the claims file.  However, as the Board took appropriate action to get such documents translated, and as the translated documents have been associated with the claims file, no further action is needed in this regard.  Moreover, as previously mentioned, these documents were either duplicative of documents that were already translated in the claims file or were not relevant to the claims on appeal, to specifically include the claim for service connection for a gastrointestinal disability.

The Veteran was also afforded a VA examination in May 2016.  The Board notes that the May 2016 VA examiner provided an opinion (in accordance with the Board's February 2016 remand directives), that is adequate for adjudication of the claim for service connection herein decided, as it was based on a review of the Veteran's claims file and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  In addition, the Veteran's claim was readjudicated by the AOJ in a July 2016 SSOC.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

The Board notes that, in an October 2016 post-remand brief, the Veteran's representative indicated that the May 2016 VA opinion was inadequate, as the reviewing physician failed to consider the Veteran's lay statements and had no indicated expertise or specialized training in commenting on the Veteran's gastrointestinal disorder.  However, the October 2016 VA opinion did explicitly state that the Veteran's lay statements were considered, and the Veteran's representative did not explain why a physician of internal medicine would be unable to provide an etiology opinion based upon the detailed medical information and diagnoses as reported in the treatment records.  Notably, all VA examiners are presumed to be competent-and their medical opinions, in turn, are assumed to be adequate-absent specific evidence to the contrary.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'")  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).  No such evidence has been presented here.  It follows that another VA examination or opinion would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

Further, to the extent that the Veteran or his representative argues that they should be permitted to select a specialist to provide an etiology opinion on this matter, the Board notes that there is no regulatory or statutory provision authorizing such.  The Veteran or his representative has not explained why they would be qualified to select such a specialist despite having no medical training or education.  Moreover, the Board has acted well within its discretion in requesting such an expert medical opinion.  See 38 C.F.R. § 20.901(a) (authorizing the Board to obtain a medical opinion from an appropriate health care professional in the VHA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate the service connection claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the service connection claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this service connection claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, as none of the Veteran's diagnosed gastrointestinal disabilities-gastroesophageal reflux disease (GERD), colitis, and diverticulitis-is listed as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection is not available, and the Veteran cannot establish service connection solely on the basis of continuity of symptoms.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran generally contends that he has a current gastrointestinal disability that is the result of his service.  As previously mentioned, and demonstrated below, the Veteran's current gastrointestinal disabilities include GERD, colitis, and diverticulitis.

Service treatment records show that the Veteran was hospitalized for abdominal pain (right lower quadrant), chills, and fever on February 3, 1962.  They show that the Veteran experienced 7 days of intermittent lower quadrant pain associated with intermittent fever.  However, upon being discharged on February 8, 1962, after observation and examination (to include proctoscopic examination and stool studies), no disease was found.  In a July 1963 separation report of medical history, the Veteran indicated that he was in good health.  He also denied having stomach or intestinal trouble.  In a July 1963 separation examination, the Veteran's abdomen and viscera were clinically evaluated as normal.

In February 2009, during a primary care visit at the VA Medical Center (VAMC), although the Veteran had reported no gastrointestinal complaints, he was first diagnosed with GERD.

In June 2013, the Veteran underwent a VA stomach and duodenal conditions examination, in which he reported complaints of abdominal pain, heartburn, and nausea.  The VA examiner confirmed a current diagnosis of GERD.  She also opined that the Veteran's GERD was less likely than not incurred in or caused by service.  She reasoned that while the Veteran was evaluated for abdominal pain during service in February 1962, there was no important finding during that evaluation, and there was a gap in follow-up evaluations from that time to the Veteran's initial GERD diagnosis in 2009.

In a January 2013 letter, Dr. N.A.O.V., a private physician, opined that the Veteran's gastrointestinal problems were at least as likely as not related to service due to time of presentation.  Dr. N.A.O.V. explained that although no important finding was found during the Veteran's in-service hospital admission for abdominal pain, the Veteran had been since presenting with abdominal pain, cramps, and bloating, and that the Veteran had been diagnosed with colitis several times.

In October 2013, during a primary care visit at the VAMC, the Veteran was noted to have been recently hospitalized due to diverticulitis and to have had a history of colitis.  The Veteran was diagnosed with diverticulitis.

In March 2014, during a follow-up primary care visit at the VAMC for abdominal discomfort, the Veteran was again diagnosed with diverticulitis.  A December 2015 VA primary care treatment note records a diagnosis of diverticulitis and mild colitis following an abnormal colonoscopy.

In May 2016, after the Board found the June 2013 VA opinion to be inadequate, as that VA examiner did not address Dr. N.A.O.V.'s January 2013 medical opinion and the Veteran's other diagnosed gastrointestinal disabilities (diverticulitis and colitis), the Veteran underwent VA intestinal conditions and esophageal conditions examinations pursuant to the Board's February 2016 remand.  During that examination, the Veteran reported having recurrent episodes of lower abdominal discomfort and heartburn.  He reported having had stomach problems since his in-service hospitalization in 1962 for abdominal pain.  He also reported being first diagnosed with colitis in 1985 and with diverticulitis in 2013.  

The VA examiner confirmed current diagnoses of GERD, colitis, and diverticulitis.  She opined that the Veteran's GERD was less likely than not incurred in or related to service.  She also opined that the Veteran's colitis and diverticulitis were less likely than not incurred in or related to service.  She provided the following rationale: that examination and studies during the Veteran's February 1962 hospitalization were normal and he was discharged on stable condition; that there was no medical evidence of recurrent abdominal pain, nor diagnosis of any significant esophageal, gastric nor intestinal condition during service or shortly thereafter; that his July 1962 separation examination was silent for any chronic gastric, esophageal, or intestinal condition; that his complaints of abdominal pain were non-specific for any chronic intestinal, gastric or esophageal condition; that his descriptions of abdominal pain during the February 1962 hospitalization did not correspond to where pain is typically localized for GERD (epigastric area) and diverticulitis (left lower quadrant); and that he was diagnosed with GERD, diverticulitis, and colitis so many years after service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for gastrointestinal disability is not warranted.

As indicated, despite the Veteran's in-service hospitalization for abdominal pain, no gastrointestinal disability was shown in service.  In this regard, no disease was found upon discharge from the hospital in February 1962, and upon separation from service, the Veteran denied having stomach or intestinal trouble and was clinically evaluated as normal as to the abdomen and viscera.  

With respect to post-service medical records, the first clinical evidence of GERD was in February 2009, more than 45 years after separation from service, and the first clinical evidence of colitis and diverticulitis was in October 2013, more than 50 years after separation from service.  Even considering the Veteran's report that he was first diagnosed with colitis in 1985, nearly 21 years after separation from service, the Board still points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

With regard to the question of whether the Veteran's current gastrointestinal disability, to include GERD, diverticulitis, and colitis, is medically related to service, the Board notes that the record includes conflicting competent, probative opinions, that of Dr. N.A.O.V. and the May 2016 VA examiner.  The Board notes that it previously found the June 2014 VA opinion inadequate on this question.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this regard, the Board finds the May 2016 VA opinion to be most probative on the question of whether the Veteran's current gastrointestinal disability, to include GERD, diverticulitis, and colitis, is medically related to service.  

Concerning the positive opinion provided by Dr. N.A.O.V., although Dr. N.A.O.V. noted that the Veteran had been diagnosed with colitis several times, she stated only generally that the Veteran's gastrointestinal problems (without mention of current diagnoses) were related to service because of continued abdominal symptomatology.  She provided no further explanation or rationale.  See id. (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Also, the opinion appears to have been primarily based on the history given by the Veteran.  Moreover, as noted by the May 2016 VA examiner, it is unclear what medical records, if any, the private physician reviewed to render her opinion.  

By contrast, with regard to the negative May 2016 VA opinion, the examiner rendering that opinion conducted an in-depth review of the Veteran's treatment history and claims, described the symptoms, and provided detailed, reasoned analyses as to why the current gastrointestinal disabilities-to specifically include GERD, colitis, and diverticulitis-were unrelated to service, to include the February 1962 hospitalization for abdominal pain.  See Hernandez-Toyens, 11 Vet. App. at 382; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Based on the foregoing, the Board finds this opinion on the matter of nexus to be highly probative, and that Dr. N.A.O.V.'s opinion should be accorded less probative weight than the May 2016 VA opinion.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's current gastrointestinal disabilities and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of medical etiology of the disabilities here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's GERD, colitis, and diverticulosis is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the current gastrointestinal disabilities have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for a gastrointestinal disability, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


III. Higher Initial Rating prior to May 12, 2016

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  See also Hart, 21 Vet. App. at 509-10 (addressing staged ratings for increased rating claims).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran generally contends that a higher initial rating is warranted for his neurodermatitis.  Prior to May 12, 2016, his neurodermatitis has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under DC 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Board notes that historically, VA had taken the position that medications that were applied topically, including topical corticosteroids or immunosuppressives, were not considered systemic therapy for VA purposes.  Recently, however, the United States Court of Appeals for Veterans Claims (Court) held that that "systemic therapy" as used in DC 7806 includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  VA's Office of General Counsel has appealed Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Notably, however, the stay does not apply to cases such as this one that is currently in AOD status.  As such, the holding of Johnson, 27 Vet. App. 497 is binding on the current case.

Turning to the relevant evidence of record, in connection with what was then a claim for service connection for neurodermatitis (filed on February 10, 2013), the Veteran underwent a VA examination in August 2013.  During that examination, the Veteran complained of skin rash (raised, rough patches) and itching on his legs, abdomen, and back.  The VA examiner indicated that the Veteran was diagnosed with neurodermatitis in 2006 for these symptoms, and also confirmed a current diagnosis of neurodermatitis.  The VA examiner noted that the Veteran had been treated with constant/near-constant oral medication (Zyrtec) as well as constant/near-constant topical corticosteroids in the past 12 months for neurodermatitis.  In addition, the VA examiner found that the Veteran's neurodermatitis affected at least 5 percent, but less than 20 percent, of the entire body and of the exposed areas.  Also, the VA examiner noted the following: that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck; that the Veteran had no benign or malignant skin neoplasms (including malignant melanoma); and that the Veteran had no systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).

VA treatment records show that the Veteran was continuously prescribed topical corticosteroids for daily use to treat his neurodermatitis from the date of the filing of the claim for service connection for neurodermatitis in February 2012 to December 2015.

Considering the above in light of the applicable rating criteria and Johnson, supra, the Board finds that an initial 60 percent rating for neurodermatitis is warranted from February 10, 2012 to May 12, 2016.  As shown above, the Veteran's neurodermatitis has required constant or near-constant systemic therapy such as corticosteroids.  Notably, while the Board is constrained to consider only the period prior to May 12, 2016, it appears that when the AOJ awarded the Veteran a 60 percent rating for neurodermatitis from May 12, 2016, such award was based upon the same symptoms and noted treatment.  In this regard, the evidence of record does not reflect any changes in or increase in severity of the Veteran's neurodermatitis on May 12, 2016 to preclude the award of the 60 percent rating from an earlier date-here, from February 10, 2012 effective date of the award of service connection for neurodermatitis.

The Board notes that the Veteran's current 60 percent rating is the maximum rating assignable under DC 7806.  As such, the Board has also considered the applicability of alternative DCs for evaluating the Veteran's neurodermatitis as a basis for a higher schedular rating.  However, as the Veteran's neurodermatitis has shown to not affect his head, face or neck, and has not been shown to have caused any scars, neoplasms, melanoma, or systemic manifestations (such as fever, weight loss or hypoproteinemia), no such alternative DC is applicable.  See 38 C.F.R. § 4.118, DCs 7800, 7805, 7817, 7818, 7819, 7833.  The disability also is not shown to involve any other factor(s) warranting evaluation under any other any provision(s) of VA's rating schedule.

Additionally, the Board finds that there is no showing that, at any point prior to May 12, 2016,  the Veteran's neurodermatitis reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 116.

In this case, however, the Veteran has not asserted that the schedular rating are inadequate, and the Board finds that the schedular criteria are adequate to rate the Veteran's neurodermatitis at all points prior to May 12, 2016.  The rating schedule fully contemplates the symptoms associated with the Veteran's neurodermatitis, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, the Veteran's neurodermatitis is manifested by itching and rash that affects less than 20 percent of the entire body and exposed body area, and is treated with corticosteroids.  The schedular criteria specifically contemplate the total body area and exposed body area affected by the neurodermatitis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, DC 7806.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his neurodermatitis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  Referral for consideration of an extra-schedular rating for neurodermatitis is therefore not warranted.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's neurodermatitis is appropriately rated as a single disability, the manifestations of which have been considered in evaluating the disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a 60 percent initial rating for  the Veteran's neurodermatitis is warranted.  In reaching this conclusion, the Board has favorably applied the benefit-of-the-doubt doctrine in granting the maximum, 60 percent initial rating for neurodermatitis, but finds that the preponderance of the evidence is against assignment of any higher rating, on any other basis,  prior to May 12, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for gastrointestinal disability is denied.

An initial 60 percent rating for neurodermatitis, from February 10, 2012, to May 12, 2016, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

As previously mentioned, the Board remanded the remaining claims on appeal to the AOJ for additional development.  Specifically, and with regard to the claims for service connection for hearing loss and for hepatitis B, the Board directed that the Veteran undergo VA examinations to obtain opinions addressing the etiology of these disabilities (i.e., whether it was at least as likely as not that the disability had its onset in or was otherwise medically related to service).  

Concerning hearing loss, the Board further directed that the requested opinion consider and discuss the following: the audiometric findings as noted in the report of the Veteran's July 1963 separation examination as converted from ASA units to ISO units; the Veteran's post-service history of working in the airline industry; the January 2005 VA treatment record wherein the Veteran denied tinnitus; the April 2012 private treatment report noting a diagnosis of hearing loss, a history of familial hearing loss, and unprotected noise exposure; the January 2013 statement from Dr. N.A.O.V. relating the Veteran's hearing loss to his in-service noise exposure; and the Veteran's allegations of continuity of hearing loss symptomatology since service.

Concerning hepatitis B, the Board further directed that the requested opinion consider and discuss the following: the Veteran's July 1963 separation examination which is negative for hepatitis B; the May 2005 VA treatment record showing that the Veteran was found to be a hepatitis B carrier; and the January 2013 statement from Dr. N.A.O.V. noting that the Veteran was found to be reactive to the hepatitis B antigen, the Veteran's history of donating blood in an emergency setting and no other risk factors for acquiring hepatitis, and an opinion relating the Veteran's hepatitis B to his service.

A review of the claims file reveals that the Veteran underwent VA examinations for hearing loss and hepatitis in May 2016.  In addition, the VA examiner who conducted the VA examination for hearing loss opined that the Veteran's hearing loss was less likely than not incurred in or caused by service, and the VA examiner who conducted the VA examination for hepatitis opined that the Veteran's hepatitis B was less likely than not incurred in or caused by service.  However, regarding hearing loss, it does not appear that that VA examiner considered and commented on the January 2013 statement from Dr. N.A.O.V. relating the Veteran's hearing loss to his in-service noise exposure, or the Veteran's allegations of continuity of hearing loss symptomatology since service.  Also, regarding hepatitis B, it does not appear that that VA examiner considered and commented on any of the following: the May 2005 VA treatment record showing that the Veteran was found to be a hepatitis B carrier; and the January 2013 statement from Dr. N.A.O.V. noting that the Veteran was found to be reactive to the hepatitis B antigen, the Veteran's history of donating blood in an emergency setting and no other risk factors for acquiring hepatitis, and an opinion relating the Veteran's hepatitis B to his service.  Hence, as the AOJ failed to substantially comply with the Board's remand directives, another remand of these matters are required.  See Stegall, supra.

Moreover, with regard to the May 2016 VA opinion for hepatitis B, that VA examiner based her opinion solely on the absence of medical evidence documenting hepatitis B in service and following service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the service treatment reports to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, on remand, the AOJ should arrange to obtain addendum medical opinions from the examiner who evaluated the Veteran in the May 2016 VA hearing loss examination and from the examiner who evaluated the Veteran in the May 2016 VA hepatitis examination.  If those individuals are no longer employed by VA or are otherwise unavailable, the AOJ should arrange to obtain addendum medical opinions from another appropriate audiologist or another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individuals designated to provide the addendum opinions.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denials of the claims for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

With regard to the claim for a TDIU, as any action with respect to the service connection claims being remanded could affect the claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

While these matters are on remand and prior to arranging to obtain further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VAMC in San Juan, Puerto Rico, and that records from that facility dated through December 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since December 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the VA examiner who conducted the May 2016 VA hearing loss examination an  addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate audiologist or physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service.

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medica and other objective evidence, as well as all lay evidence, to particularly include the following: 

(a) the audiometric findings as noted in the report of the Veteran's July 1963 separation examination as converted from ASA units to ISO units;

(b)  the Veteran's post-service history of working in the airline industry;

(c) he April 2012 private treatment report noting a diagnosis of hearing loss, a history of familial hearing loss, and unprotected noise exposure; 

(d) the January 2013 statement from Dr. N.A.O.V. relating the Veteran's hearing loss to his in-service noise exposure; and

(e)  the Veteran's allegations of continuity of symptoms of diminished hearing since service.

The absence of documented evidence of in-service hearing loss should not serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination finding/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the VA examiner who conducted the May 2016 VA hepatitis examination an  addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis B had its onset in or is otherwise related to service.

In addressing the above, the examiner must consider and discuss all pertinent in-service and post-service medical and other objective evidence, as well as all lay evidence, to particularly include the following:

(a): the report of Veteran's July 1963 separation examination which is negative for hepatitis B; 

(b) the May 2005 VA treatment record showing that the Veteran was found to be a hepatitis B carrier; and 
(c)  the January 2013 statement from Dr. N.A.O.V. noting that the Veteran was found to be reactive to the hepatitis B antigen, the Veteran's history of donating blood in an emergency setting and no other risk factors for acquiring hepatitis, and an opinion relating the Veteran's hepatitis B to his service.

All examination finding/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


